Case 8:19-cv-00815-JGB-SHK Document 46 Filed 08/23/19 Page 1 of 2 Page ID #:560




1    AHILAN T. ARULANANTHAM (SBN 237841)
     aarulanantham@aclusocal.org
2    EVA BITRAN (SBN 302081)
     ebitran@aclusocal.org
3    ACLU FOUNDATION OF SOUTHERN CALIFORNIA
     1313 West 8th Street
4    Los Angeles, California 90017
     Telephone: (213) 977-5211
5    Facsimile: (213) 417-2211

6    Attorneys for Plaintiffs

7                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
8
     UBALDO ARROYO, JORGE POROJ                Case No. 8:19-cv-00815 JGB (SHKx)
9    SAC, ATEMNKENG BECKY
     NJUALEM, SERGIO JONATHAN
10   MORENO, ELIESER DAVID BLEA,               ORDER SETTING A BRIEFING
     SANTIAGO GUEVARA-MELGAR,                  SCHEDULE FOR PLAINTIFFS’
11   BASHIR ABDI WABARE, TANYI                 MOTION FOR ATTORNEYS’ FEES
     FERICK AWUNGDEU, NGUANYI
12   ATABONG QUEENIDA, and
     ASMEROM ZEMEDE ENABI on behalf
13   of themselves and all others similarly
     situated, PUBLIC LAW CENTER, and
14   PUBLIC COUNSEL,
15                Plaintiffs-Petitioners,
16         v.
17   UNITED STATES DEPARTMENT OF
     HOMELAND SECURITY; KEVIN K.
18   MCALEENAN, Acting Secretary of
     Homeland Security; UNITED STATES
19   IMMIGRATION AND CUSTOMS
     ENFORCEMENT; RONALD D.
20   VITIELLO, Acting Director,
     Immigration and Customs Enforcement;
21   THOMAS GILES, Acting Field Office
     Director, Los Angeles Field Office of
22   ICE; JENNIFER HERRERA, Assistant
     Field Office Director, Orange County
23   Detained Program, Los Angeles Field
     Office of ICE; LUKE SOUTH, Captain,
24   Orange County Sheriff’s Department,
     Theo Lacy Facility; and LISA VON
25   NORDHEIM, Captain, Orange County
     Sheriff’s Department, James A. Musick
26   Facility,
                     Defendants-Respondents.
27
28
Case 8:19-cv-00815-JGB-SHK Document 46 Filed 08/23/19 Page 2 of 2 Page ID #:561




1                                                 ORDER
2          The Court, having considered the stipulation between Plaintiffs and the Federal
3    Defendants to set a briefing schedule on Plaintiffs’ motion for attorneys’ fees, and
4    good cause appearing therefor, hereby approves the joint stipulation and orders as
5    follows:
6          1. Plaintiffs shall have up to and including October 21, 2019 to file their
7               motion for attorneys’ fees.
8          2. Federal Defendants shall have up to and including November 25, 2019 to
9               file any opposition.
10         3. Plaintiffs shall have up to and including December 16, 2019 to file any
11              reply.
12         4. Any hearing on the motion shall take place on Monday January 6, 2020 at
13              9:00 a.m.
14
15   IT IS SO ORDERED.
16
17   Dated: August 23, 2019                          _______________________
                                                     HONORABLE JESUS G. BERNAL
18
                                                     UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                              1
